EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaozhen Yu on 2/9/2021.

Claim 143 has been amended as follows:

Claim 143. The recombinant nucleic acid of claim 140, wherein said mitochondrial targeting sequence comprises a sequence that encodes a polypeptide selected from the group consisting of hsCOX10, hsCOX8, scRPM2, lcSirt5, tbNDUS7, ncQCR2, hsATP5G2, hsLACTB, spilv1, gmCOX2, crATP6, hsOPA1, hsSDHD, hsADCK3, osP0644B06.24-2, Neurospora crassa ATP9 (ncATP9), hsGHITM, hsNDUFAB1, hsATP5G3, crATP6 _hsADCK3, ncATP9_ncATP9, zmLOC100282174, ncATP9_zmLOC100282174_spilv1_ncATP9, zmLOC100282174_ hsADCK3 _ crATP6 _ hsATP5G3, zmLOC100282174_hsADCK3 _ hsATP5G3, ncATP9_zmLOC 100282174, hsADCK3 _ zmLOC 100282174_crATP6 _ hsATP5G3, crATP6_hsADCK3 _ zmLOC100282174_ hsATP5G3, hsADCK3 _ zmLOC100282174, hsADCK3 _ zmLOC 100282174_crATP6, ncATP9_zmLOC 100282174_ spilv1_ GNFP_ncATP9, and ncATP9_zmLOC 100282174_spilv 1 _1cSirt5 _ osP0644B06.24-2_hsATP5G2 ncATP9.

EXAMINER’S COMMENT
The title has been changed to
    ----- COMPOSITIONS AND METHODS FOR TREATING LEBER’S HEREDITARY OPTIC NEUROPATHY------


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632